Citation Nr: 1422871	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  13-10 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center 
in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran had active service in the United States Army from May 1968 to May 1971, including a year in Vietnam.  The Veteran died in June 2011, and the appellant is seeking benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The Veteran lived in North Carolina and the appellant still resides there.

In addition to the paper claims files, there is an electronic file associated with the claims.  The electronic file does contain evidence pertinent to the claims that is not already included in the paper claims file, including private medical records dated between 2002 and 2011.  There are also two compact discs containing records from the Social Security Administration (SSA).


FINDINGS OF FACT

1.  During his active duty service, the Veteran served in the Republic of Vietnam and, thus, is presumed to have been exposed to herbicides.

2.  Nonischemic dilated cardiomyopathy is not recognized by VA as causally related to exposure to herbicide agents used in Vietnam.

3.  The Veteran died in June 2011, and the immediate cause of his death was listed on his death certificate as ischemic myocardiopathy having a duration of years due to or as a consequence of acute renal failure of one week's duration [sic]; no other significant conditions contributing to the Veteran's death but not resulting in the underlying cause were listed on the death certificate.

4.  At the time of the Veteran's death, he was service-connected for pseudofolliculitis barbae, rated as 10 percent disabling.  

5.  A VA Form 21-09601, dated in September 2010, states that the Veteran did not have ischemic heart disease and a VA Form 21-09601A, dated in July 2011, states that the Veteran did have ischemic heart disease and that he suffered a myocardial infarction in December 2009.

6.  Review of the private medical records in evidence reveals that the Veteran was initially diagnosed with nonischemic cardiomyopathy in early 2002; the etiology of the nonischemic cardiomyopathy was attributed to use of alcohol and cocaine.

7.  Review of the private medical records in evidence does not reveal any diagnosis of ischemic heart disease, coronary artery disease or a myocardial infarction.

8.  Service medical records indicate that the Veteran was treated on one occasion for complaints that included chest pain; physical examination revealed no pathology or etiology for the chest pain and no further treatments or complaints were recorded.

9.  Service medical records do not indicate that the Veteran had any chronic cardiac disorder or any chronic renal disorder and there is no evidence of continuity of any such conditions between the Veteran's discharge from service and the diagnosis of them many years later nor were any such disorders documented within one year of the Veteran's discharge from service in May 1971.

10.  A connection between the Veteran's fatal nonischemic dilated cardiomyopathy with congestive heart failure (CHF) and acute renal failure and his military service has not been demonstrated.

11.  The Veteran's service-connected pseudofolliculitis barbae did not cause, contribute to, or hasten, his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5103A, 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating a claim for VA benefits is codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has fulfilled the above VA notice and development assistance requirements in this case.  The duty to notify for the cause of death claim was satisfied prior to the initial RO decision of November 2012 by way of a letter sent to the appellant in February 2012 that fully addressed all the notice elements.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  She was also asked to submit evidence and/or information in her possession to the RO.  A similar letter was sent in August 2013.  Furthermore, the cause of death claim on appeal was readjudicated, and an SSOC was issued in September 2013.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that a proper VA notice for dependency and indemnity compensation (DIC) claim based on cause of death must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

The RO provided the appellant substantially compliant Hupp notice by means of the letters dated in February 2012, and August 2013.  Those letters informed the appellant that in order to establish entitlement to DIC benefits the evidence needed show that the Veteran died from a service-related disease or injury.  She was told that to establish service connection for the cause of death the evidence must show that the condition causing the Veteran's death had its onset during service or was permanently aggravated by service.  This notice conveyed in layperson's terms the requirements for establishing service connection for a disease that caused the Veteran's death.  This notice also clearly informed the appellant of evidence needed to establish that the Veteran's death was caused by a service-connected disability.  

The Board notes that the appellant was also notified of effective dates for ratings in letters sent to her in February 2012, October 2012, and August 2013.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, as service connection for the cause of the Veteran's death is being denied, any deficiencies in VA's duties to notify the appellant concerning effective dates or degree of disability for the cause of death claim are harmless, as the denial has rendered moot any issues with respect to implementing an award.  Id.

The appellant has had ample opportunity to respond/supplement the record and she has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated, the appellant bears the burden of demonstrating any prejudice from defective VA notice with respect to the downstream issues").  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor her representative has alleged any prejudicial or harmful error in VA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.

Furthermore, the appellant has been represented by a veterans service organization throughout her appeal.  Representation does not alleviate VA's obligation to provide compliant notice; however, that representation is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error.  VA communications to the claimant and his or her representative, the claimant's actions and communications to VA, and the representative's actions and communications to VA will signal whether, under the circumstances of each case, it has been demonstrated that the appellant had a meaningful opportunity to participate effectively in the processing of her claim.  See Overton v. Nicholson, 20 Vet. App. 427, 438-439 (2006).  It is clear from the Veteran's communications that she is cognizant as to what is required of her and of VA.  Moreover, the Veteran and her representative have not indicated there is any outstanding evidence relevant to the claim.

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance in obtaining evidence would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the RO reviewed the claims file, including the Veteran's service medical treatment records.  The claims file contains the Veteran's VA treatment records dated between 2004 and 2009, private medical records dated between 2002 and 2011, and SSA records.  The file also contains multiple written statements from the appellant and her representative, as well as a treating physician statement and internet articles about ischemic heart disease.

The appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and she was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available records that she wanted the RO to obtain for her that were not obtained.  The appellant was given more than one year in which to submit evidence after the RO gave her notification of her rights under the pertinent statute and regulations.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In sum, the record has been fully developed, and it is difficult to discern what additional guidance VA could have provided to the appellant regarding what further evidence she should submit to substantiate her claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the statutory duty to assist requirements and the implementing regulations and the record is thus ready for appellate review.

II.  The Merits of the Claim

As previously noted, in adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Veteran died in June 2011.  His death certificate lists the immediate cause of his death as ischemic myocardiopathy which was noted to have existed for years.  The ischemic myocardiopathy was said to be due to or as a consequence of acute renal failure of one week's duration [sic]; it appears that these two diagnoses should have been in opposite order on the death certificate.  No other significant conditions contributing to the Veteran's death but not resulting in the underlying cause were listed on the death certificate.

At the time of the Veteran's death, he was service-connected for pseudofolliculitis barbae, rated as 10 percent disabling.

During his active duty service, the Veteran served in the Republic of Vietnam and, thus, is presumed to have been exposed to herbicides.

The appellant contends that the Veteran's death is etiologically related to his military service.  She alleges that the Veteran died of ischemic heart disease secondary to his herbicide exposure during his military service in Vietnam.  The appellant has delineated her theories regarding the cause of the Veteran's death in multiple written submissions, including excerpts from internet articles.

The cause of a veteran's death may be service connected if a disability which the veteran incurred or aggravated in service was either the principal or contributory cause of his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, that disability must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, that disability must contribute substantially or materially to death; it must combine to cause death; it must aid or lend assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  See Harvey v. Brown, 6 Vet. App. 390 (1994).  

A service-connected disability may be a contributory cause of death if it results in debilitating effects and general impairment of health to the extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  A service-connected disability may be a contributory cause of death if it affected a vital organ and was of itself of a progressive or debilitating nature and was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and impairment of health to the extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  In such a situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

In order to establish a presumption that a disease was incurred in service and is associated with exposure to certain herbicide agents, a claimant must show (1) that a veteran served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975; (2) that he suffered from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in 38 C.F.R. § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Review of the Veteran's service medical treatment records reveals that he sought treatment for complaints that included chest pain in November 1969.  The clinical impression was chest pain of questionable etiology.  It was noted that physical examination had revealed no pathology. No further treatments or complaints as to chest pain were recorded.  The Veteran underwent a separation examination in February 1971, and his clinical evaluation as to the chest and cardiac system was normal.  

Review of VA treatment records dated between 2004 and 2009 reflect that the Veteran was treated for CHF.  These records do not contain any diagnosis of ischemic heart disease, vascular disease, coronary artery disease, myocardial infarction or atherosclerosis.

Review of the Veteran's private medical treatment records dated between 2002 and 2011 reveals that he was seen in April 2002, and noted to have no prior cardiac history.  He presented with new onset chronic heart failure (CHF) thought to be secondary to nonischemic cardiomyopathy.  The etiology of the cardiomyopathy was thought to be likely secondary to long, heavy use of alcohol.  The clinical assessment was nonischemic cardiomyopathy.  In May 2002, the Veteran was noted to have a history of nonischemic cardiomyopathy.  

A May 2005 private hospital discharge summary includes a diagnosis of dilated cardiomyopathy.  A January 2007 consultation report includes a notation of nonischemic cardiomyopathy presumed to be secondary to alcohol.  A February 2007 family practice clinic note states that the Veteran had a history of severe CHF likely secondary to a prior history of longstanding alcohol abuse, hypercholesterolemia and tobacco abuse.  

A note signed by the Veteran's private treating cardiologist in September 2009, and in connection with the Veteran's hospitalization in August 2009, states that the Veteran's medical problems included "end-stage nonischemic dilated cardiomyopathy" probably secondary to alcohol and cocaine.  A September 2009 report from the Sanger Heart and Vascular Institute includes the diagnosis of nonischemic cardiomyopathy on the Veteran's problem list.  Another note signed by the Veteran's private treating cardiologist in September 2009, states that the Veteran's medical problems included "end-stage nonischemic dilated cardiomyopathy".  A note signed by the Veteran's private treating cardiologist in December 2009, states that the Veteran had end-stage nonischemic dilated cardiomyopathy now with predominant right heart failure.  There was no mention of any myocardial infarction.  In April 2010, the private treating cardiologist again rendered a diagnosis of end-stage nonischemic dilated cardiomyopathy.  CHF clinic notes dated in August 2010, September 2010, November 2010, January 2011, April 2011, and May 2011, describe the Veteran's heart condition as nonischemic and alcoholic.  A September 2010 VA Form 21-0960A (ischemic heart disease disability benefits questionnaire) filled out by a nurse practitioner in that CHF clinic states that the Veteran did not have ischemic heart disease.

A December 2010 ambulatory consultation report states that the Veteran had been followed by his physician in the CHF clinic for nonischemic cardiomyopathy.  The Veteran's mechanism of cardiomyopathy was noted to be alcohol related.  The consulting physician stated that the Veteran had no history of myocardial ischemia or infarction and that the Veteran had "no history of vascular disease anywhere."  The previous medical history section of the report states that the Veteran's nonischemic cardiomyopathy was diagnosed in 2002, and that it was presumed to be secondary to alcohol.  The Veteran was described as a daily heavy drinker in the past, but now drinking half of a pint on special occasions only and not daily.  In the discussion section, the consulting doctor wrote that the Veteran did not have a history of atherosclerosis and stated that the Veteran's CHF was nonischemic.

A VA Form 21-0960A-1 (ischemic heart disease disability benefits questionnaire) filled out by the Veteran's treating physician in the CHF clinic, in July 2011, states that the Veteran did have ischemic heart disease, namely ischemic cardiomyopathy.  The physician also stated that the Veteran had been diagnosed with pulmonary hypertension, CHF, cirrhosis of the liver, chronic kidney disease, acute renal failure, cardiac cachexia and dyslipidemia.  The physician wrote that the Veteran had a history of an MI in December 2009, and that he had passed away in June 2011.

While the death certificate and the July 2011 VA Form 21-0960A-1 indicate that the Veteran suffered from ischemic heart disease, the private medical treatment records are replete with notations of nonischemic cardiomyopathy and nonischemic dilated cardiomyopathy.  In fact, many of those notations were written by the very physician who claimed after the Veteran's death that the Veteran had had ischemic heart disease.  Furthermore, that physician's statement that the Veteran had suffered an MI in December 2009 is refuted by the December 2010 consultation report that was requested by the very same physician; the December 2010 report specifically states that that the Veteran had no history of myocardial ischemia or infarction, that the Veteran had no history of vascular disease anywhere, that the Veteran did not have a history of atherosclerosis and that the Veteran's CHF was nonischemic in nature.  The CHF physician never wrote anything contrary to these statements in the clinical records of his treatment of the Veteran.

In addition, the evidence of record includes a September 2010 report from a VA physician who reviewed the Veteran's claims file and medical records.  After reviewing the Veteran's medical history, the VA physician concluded that the diagnosis for the Veteran was cardiomyopathy with secondary CHF.  The doctor further stated that no coronary artery disease was documented for the Veteran and that no ischemic heart disease was documented for the Veteran.

The Board therefore finds that the preponderance of the evidence of record supports the conclusion that the Veteran died of nonischemic dilated cardiomyopathy.

For purposes of service connection for a disability or death resulting from exposure to a herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Under Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there is a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  However, since the Secretary has not specifically found a linkage between nonischemic dilated cardiomyopathy and any herbicide exposure, no such nonischemic dilated cardiomyopathy can be presumed to be due to Agent Orange exposure.

The Board notes that, in 2014, the NAS released Veterans and Agent Orange, Update 2012.  This information is available on the NAS publications website, "http://www.nap.edu/," on the Internet.  In Chapter 12, the NAS concluded that while there was limited or suggestive evidence of an association between the chemicals of interest and type 2 diabetes, hypertension, ischemic heart disease, and now stroke, there was inadequate or insufficient evidence to determine whether there is an association between the chemicals of interest and all other adverse cardiovascular or metabolic outcomes.  The February 2013 SOC and the September 2013 SSOC demonstrate that the appellant was informed that nonischemic dilated cardiomyopathy was not a presumptive condition associated with exposure to Agent Orange.

The Veteran had the requisite type of service in the Republic of Vietnam as defined by 38 C.F.R. § 3.307(a)(6)(iii), and therefore, he is presumed to have been exposed to an herbicidal agent during service in the absence of affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  However, VA has not specifically found an association between nonischemic dilatory myocardiopathy and herbicide exposure, and so no such cardiac pathology can be presumed to be due to Agent Orange exposure.  Thus, the Board finds that the claim for service connection for the cause of the Veteran's death, as evaluated under the regulations governing presumptive service connection based on exposure to Agent Orange, must be denied.  Notwithstanding this, the law does not preclude a veteran from establishing service connection with proof of actual direct causation, when all the evidence establishes that the disease was incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

However, the appellant does not contend, and the clinical evidence of record does not demonstrate, that the Veteran's eventually fatal nonischemic dilated cardiomyopathy was initially manifested during his active service.  The Veteran was first diagnosed with nonischemic dilated cardiomyopathy in early 2002.  This was almost 31 years after his separation from service in May 1971.

The Veteran was not service-connected for any nonischemic cardiomyopathy or renal disorder in his lifetime.  The appellant contends that the Veteran's exposure to Agent Orange in service played a role in his death.  The Board has considered the appellant's statements and those of her representative.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, supra. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, nonischemic cardiomyopathy is not the type of disorder as to which a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

The Board has also considered the appellant's claim on a direct service-connection basis but finds that there is no competent evidence of record to establish any etiological relationship between the Veteran's active military service, including in-service exposure to Agent Orange, and the nonischemic cardiomyopathy and acute renal failure that resulted in his death.  In addition, the evidence does not show symptomatology related to nonischemic cardiomyopathy or acute renal failure in service or for many years after service.  It was not until the 2002, almost 31 years after he completed his military career, that the Veteran was first diagnosed with nonischemic cardiomyopathy; the acute renal failure was due to the nonischemic cardiomyopathy.

Further, the appellant does not allege, and the evidence of record does not otherwise indicate, that the Veteran incurred nonischemic cardiomyopathy in service or that symptoms of nonischemic cardiomyopathy were continuous after service.  Thus, the evidence does not support a finding that the Veteran's nonischemic cardiomyopathy was related to active duty based on continuity of symptomatology.  

The Board has also considered whether service connection for the cause of the Veteran's death is warranted under the theory of secondary service connection.  Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, in this case there is no competent probative evidence of record to establish that the Veteran's service-connected pseudofolliculitis barbae disability had any etiologic relationship, including by way of aggravation, to the nonischemic cardiomyopathy that led to the Veteran's demise.  

Furthermore, neither the appellant nor her representative has submitted a medical opinion specifically linking the Veteran's nonischemic cardiomyopathy to his exposure to herbicides in service.  The private medical records dated from April 2002 to June 2011 showing treatment for nonischemic cardiomyopathy do not show a connection shown between the Veteran's disease and his exposure to herbicides in service.  However, these records do indicate the existence of an etiologic nexus between the Veteran's fatal nonischemic cardiomyopathy and his history of ethanol abuse.  The Board also notes that no compensation shall be paid if the disability resulting from injury or disease in service is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110.    

Thus, the Board cannot give decisive probative weight to the opinions of the appellant as to the etiology of the Veteran's death because she is not qualified to offer such opinions.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382(Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278(Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.

Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  The same holds true for etiologic opinions submitted by the appellant's representative.

The Board has considered the appellant's claim on a direct service-connection basis but finds that there is no competent evidence of record to establish any etiological relationship between the Veteran's active military service, including the single in-service complaint of chest pain, and the nonischemic cardiomyopathy that resulted in his death.  In addition, the evidence does not show that symptomatology related to nonischemic cardiomyopathy occurred in service or for many years after service.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

In this case, it was not until 2002, almost 31 years after he completed his military career, that the Veteran was first diagnosed with nonischemic cardiomyopathy.  In addition, the contemporaneous medical evidence indicates that the onset of symptoms of the nonischemic cardiomyopathy occurred in early 2002.  No medical opinion has indicated that the Veteran met the requirements for a diagnosis of nonischemic cardiomyopathy while he was on active duty.  Thus, the evidence does not support a finding that the Veteran's fatal nonischemic cardiomyopathy was related to his active duty based on in-service occurrence or continuity of symptomatology.  

The Board has also considered whether service connection for the cause of the Veteran's death is warranted on a presumptive basis.  As previously noted, the contemporaneous medical evidence indicates that the onset of symptoms of the Veteran's nonischemic cardiomyopathy occurred in early 2002.  There is no evidence of record that puts the onset of the fatal nonischemic cardiomyopathy within one year of service separation and service connection is therefore not warranted on that basis.

The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the fatal nonischemic cardiomyopathy was incurred by any incident of military service, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  

Thus, taking into consideration all the evidence of record, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Because the preponderance of the evidence is against this service connection claim, the benefit-of-the-doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service, for which the Board is grateful.  The Board expresses its admiration for the Veteran's service, including his service in Vietnam during the Vietnam era.  

There also can be no doubt that the appellant is sincere in her belief that the Veteran's death was related to his military service.  However, while the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which the claimed benefit may be granted.  Although the Board is sympathetic to the appellant's claim, it is without authority to grant her claim and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104(c).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


